DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. No claims have been added or amended or cancelled.

Response to Arguments
Applicant's arguments filed on Sept 13, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Prasad (US 20180199115 A1, Priority Date: Jul 31, 2017) and Zhou et al (US20190223252A1, PCT Priority Date: Jul 21, 2017) fails to teach or suggest "controlling a network hub and an access device of a second access network, using the control plane of the first access network, to establish and terminate a first communication link of the second access network” in claim 1 by arguing that “Zhou does not teach or suggest that the 5G core of FIG.3 controls the DSLAM of FIG.3”. 
In response the Examiner respectfully disagrees because Zhou’252 discloses: fig. 3 shows CN (5G core) performs path selection and QOS control between CPE and DSLAM, fig. 7 shows CPE 704 connects with CN through both RAN and FAN (therefore path including CPE to FAN and CPE to RAN), fig. 20-21 shows multi-connection policy management message transfer to UE via coordination of RAN and FAN (RAN and FAN all overheard multi-connection policy management message between CN and CPE). Comparing fig. 3, 7 and fig. 20-21, DSLAM (can be equated to hub according to par 0028 and 0074 in specification) is used as/represents FAN (fixed access network). To be noticed, path is between CPE and FAN or RAN, therefore path selection including controlling FAN or RAN depends on where the path is.
Zhou’252 further discloses: “The CN 701 is a 5G core network, and is mainly used for … session management, security management, multi-connection management” (par 0074), “Main functions of the NCP layer are:… carrying multi-connection management information, to implement functions of steering and switching between a plurality of FMC connections” (par 0126), “an NCP layer of a CN proactively sends a multi-connection policy management message to an NCP layer of UE, where the multi-connection policy management message carries a session identifier and information indicating a specified multi-connection mode” (par 0149), “In the active/standby mode, only one link of two or more links is in an active state and is used for data transfer, and other links are not used for data transfer” (par 0151), “In the steering mode, two or more links are in an active state simultaneously, but a same data flow can be sent only on a same link” (par 0152), “multi-connection mode negotiation process proactively initiated by the NCP of the UE is similar to the foregoing process” (par 0154). Since CN is used for session management and multi-connection management and FAN (DSLAM) participates in both of session and multi-connection, therefore FAN(DSLAM) is also under control by CN’s session management and multi-connection management (same as path selection in fig. 3).
Zhou’252 further discloses: “FIG. 22, an NCP of UE sends a multi-connection flow link switch request to an NCP of a CN, where the multi-connection flow link switch request carries a flow rule and a session identifier. The NCP of the CN sends a multi-connection flow link switch indication to the NCP of the UE, where the multi-connection flow link switch indication carries the flow rule and the session identifier. The NCP of the UE sends a multi-connection flow link switch acknowledgement to the NCP of the CN, where the multi-connection flow link switch acknowledgement carries an effective flow rule and the session identifier. The flow rule mainly includes flow information and a corresponding link identifier” (par 0159). As FAN located in the path of the flow before or after multi-connection flow link switch, and therefore FAN also need to follow the same flow rule corresponding to the session identifier and link identifier. 
 Therefore, the cited references teach the claimed limitations of claim 1 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claim 13 which recites similar features. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (US 20180199115 A1, Priority Date: Jul 31, 2017) in view of Zhou et al (US20190223252A1, PCT Priority Date: Jul 21, 2017).

Regarding claim 1 (Previously Presented), Prasad’115 discloses a method for using a common control plane to control a plurality of access networks (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0066, 0071), comprising: 
supporting a first communication link of a first access network (see, Fig. 1 and 4,  wireless link between UE 420 and BS 440 of mobile network, par 0051, 0077) using a control plane of the first access network (see, Fig. 1 and 4,  UE accesses content provider 430 using control plane in core network 105 of mobile network via wireless access between UE and BS 440, par 0051-0052, 0066, 0071-0077).
Prasad’115 discloses all the claim limitations but fails to explicitly teach:
controlling a network hub and an access device of a second access network, using the control plane of the first access network, to establish and terminate a first communication link of the second access network.

However Zhou’252 from the same field of endeavor (see, fig. 1, FMC networking of a 5G network with mobile access network connection, fixed network connection, and both a mobile access network connection and a fixed network connection to support multi-connection established by using both 5G and a digital subscriber line (DSL), par 0004) discloses: controlling a network hub (see, fig. 3, DSLAM, 0006) and an access device (see, fig. 3, CPE, 0006) of a second access network (see, FMC (fixed mobile convergence) multi-connection channel management including path selection of CPE connected fixed network though DSLAM via 5G core network, par 0003, 0006), using the control plane of the first access network, to establish (see, FIG. 21, UE switch to active link, par 0156) and terminate (see, fig. 21, UE switch to active link and the link switched from turning into standby mode (since only one link is active), link in standby mode can be equated to link terminated, par 0151, 0156) a first communication link of the second access network (see, fig.10 and 21, UE communicates with CN about multi-connection link switch request indicating a requested active link during switching between a plurality of FMC connections under the control of CN in active/standby mode, par 0126, 0156-0157. Note, only one link of multiple links is in an active state and other link in standby mode, par 0151. Noted further, fig. 3 and 22, negotiation between CN and CPE including flow rule includes flow information and a corresponding link identifier with session id, therefore FAN(DSLAM) is under control, par 0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Zhou’252 into that of Prasad’115. The motivation would have been to implement direct packet exchange between the terminal and the core network device (par 0017).


Regarding claim 2 (Original), Prasad’115 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), wherein: 
the first access network comprises a wireless access network (see, Fig. 1 and 4, mobile networks including core network, par 0077); and 
the second access network comprises a wireline access network (see, Fig. 1 and 4, fixed network 445, par 0077).

Regarding claim 3 (Original), Prasad’115 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), wherein:
the wireless access network comprises one or more of a fourth generation (4G) wireless access network, a fifth generation (5G) wireless access network, a sixth generation wireless (6G) access network, and an Institute of Electrical and Electronics Engineers (IEEE) 802-11 wireless access network (see, Fig. 1 and 4, wireless access to mobile network such as LTE and 5G network, par 0051, 0071); and 
the wireline access network comprises one or more of a cable access network, an optical access network, and a digital subscriber line (DSL) access network (see, Fig. 1 and 4, fixed access to fixed network such as ethernet network and optical network, par 0051, 0056, 0071).

Regarding claim 4 (Previously Presented), Prasad’115 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising supporting the second communication link of the second access network (see, fixed access between UE and STB 450 of fixed network 445, par 0051, 0071-0077) via at least one control plane logical link (see, fig. 1 and 4, link between interworking N3IWF function 160 and AMF 110 of control plane, par 0057 and 0066) between the first and second access networks (see, fig. 1, interworking N3IWF function 160 cooperating between the Ethernet network 150 and the core network 105 of mobile network for fixed network to interface with the AMF 110 of control plane, par 0057 and 0066).


Regarding claim 13 (Previously Presented), Prasad’115 discloses a communication system (see, fig. 1 and 4, communication system 100, par 0051), comprising: 
a first access network (see, fig. 1 and 4, mobile network including core network, par 0077); and 
a second access network (see, fig. 1 and 4, fixed network, par 0077); 
wherein the first and second access networks are collectively configured such that a control plane of the first access network at least partially controls the second access network (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0066, 0071).
Prasad’115 discloses all the claim limitations but fails to explicitly teach: wherein the first and second access networks are collectively configured such that a control plane of the first access network at least partially controls a network hub and an access device of the second access network to establish and terminate a first communication link of the second access network.

However Zhou’252 from the same field of endeavor (see, fig. 1, FMC networking of a 5G network with mobile access network connection, fixed network connection, and both a mobile access network connection and a fixed network connection to support multi-connection established by using both 5G and a digital subscriber line (DSL), par 0004) discloses: wherein the first (see, fig. 7, 5G radio access network comprises 5G CN and RAN, par 0073) and second access networks  (see, fig. 7, fixed access network, par 0073) are collectively configured (see, fig. 7, fixed access network (FAN) and radio access network (RAN) under the control of 5G CN, par 0073-0074. Noted,  RAN used for radio access service of 5G, therefore 5G radio access network comprises 5G CN and RAN, par 0075) such that a control plane (see, 5G CN, par 0073-0074) of the first access network (see, fig. 7, 5G radio access network comprises 5G CN and RAN, par 0073) at least partially controls a network hub (see, fig. 3, DSLAM, 0006) and an access device (see, fig. 3, CPE, 0006) of the second access network (see, fig. 7, fixed access network, par 0073) to establish (see, FIG. 21, UE switch to active link in FMC (fixed mobile convergence) multi-connection channel management, par 0003, 0006, 0156) and terminate (see, fig. 21, UE switch to active link and the link switched from turning into standby mode (since only one link is active), link in standby mode can be equated to link terminated, par 0151, 0156) a first communication link of the second access network (see, fig.10 and 21, UE communicates with CN about multi-connection link switch request indicating a requested active link during switching between a plurality of FMC connections under the control of CN in active/standby mode, par 0126, 0156-0157. Note, only one link of multiple links is in an active state and other link in standby mode, par 0151. Noted further, fig. 3 and 22, negotiation between CN and CPE including flow rule includes flow information and a corresponding link identifier with session id, therefore FAN(DSLAM) is under control, par 0159).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication system as taught by Zhou’252 into that of Prasad’115. The motivation would have been to implement direct packet exchange between the terminal and the core network device (par 0017).

Regarding claim 14 (Original), Prasad’115 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051), wherein: 
the first access network comprises a wireless access network (see, Fig. 1 and 4, mobile networks including core network, par 0077); and 
the second access network comprises a wireline access network (see, Fig. 1 and 4, fixed network 445, par 0077).

Regarding claim 15 (Original), Prasad’115 discloses the system of claim 14 (see, fig. 1 and 4, communication system 100, par 0051), wherein: 
the wireless access network comprises one or more of a fourth generation (4G) wireless access network, a fifth generation (5G) wireless access network, a sixth generation wireless (6G) access network, and an Institute of Electrical and Electronics Engineers (IEEE) 802-11 wireless access network (see, Fig. 1 and 4, wireless access to mobile network such as LTE and 5G network, par 0051, 0071); and 
the wireline access network comprises one of a cable access network, an optical access network, and a digital subscriber line (DSL) access network (see, Fig. 1 and 4, fixed access to fixed network such as ethernet network and optical network, par 0051, 0056, 0071).

Regarding claim 16 (Original), Prasad’115 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051), wherein the first and second access networks are further collectively configured to establish at least one control plane logical link (see, fig. 1, link between interworking N3IWF function 160 and AMF 110 of control plane, par 0057 and 0066) between the first and second access networks (see, fig. 1, interworking N3IWF function 160 cooperating between the Ethernet network 150 and the core network 105 of mobile network for fixed network to interface with the AMF 110 of control plane, par 0057 and 0066).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252 as applied to claim 1 above, and further in view of KHAN et al (US 20130067082 A1).

Regarding claim 5 (Previously Presented), Prasad’115 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071) further comprising, the access device (see, fig. 4, set-top box (STB) 450, par 0077) being communicatively coupled to the second access network via the second communication link (see, fig. 1 and 4, STB connects with fixed network via fixed access, par 0051, 0077).
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: at least partially controlling the access device of the second access network via a control plane logical link between the access device and the first access network, the access device being communicatively coupled to the second access network via a second communication link, and the access device including one or more of a modem, an optical network terminal, and an optical network unit.

However KHAN’082 from the same field of endeavor (see, fig. 1-2, communications system 100 including wireless access network 130, fixed access network 160 and combined access network, par 0017) discloses: at least partially controlling the access device (see, fig. 1-2, CPE 150 in fixed network, par 0017) of the second access network (see, fixed network, par 0017) via a control plane logical link (see, fig. 2 and 4, control path from PCRF 230 to CPE 150 via policy broker 190, BPCF 235 and ER 240, par 0056-0057. Noted, RG 250 included in CPE 150, par 0035) between the access device (see, fig. 1-2, CPE 150 in fixed network, par 0017) and the first access network (see, fig. 2 and 4, wireless policy device 140 (PCRF 230, part of EPC network) in wireless network negotiates QoS parameters with fixed policy device 170 (BPCF 235) via policy broker 190 before UE 110 moves from wireless network and connects to fixed network via CPE 150 through ER 240 (hub) and RG 250 (hub), par 0019, 0033, 0043, 0045, 0056-0057. Noted, first access network corresponding to wireless access network in fig. 2, par 0033. Noted further, CPE 150 start to service UE with QoS negotiated via RG 250 and ER 240 (for traffic control) after UE moves from wireless network to fixed network accessing via CPE 150, par 0043 and 0045), the access device (see, fig. 1-2, CPE 150 in fixed network, par 0017) being communicatively coupled to the second access network (see, fixed network, par 0017) via the a second communication link (see, fig. 2, CPE 150 connects to fixed network via link with RG 250 and ER240, par 0035), and the access device including one or more of a modem, an optical network terminal, and an optical network unit (see, CPE 150 implemented as modem, par 0023. Noted, the examiner picks an option to reject).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by KHAN’082 into that of Prasad’115 modified by Zhou’252. The motivation would have been to reduce platform development time and reduce expenditures and operational costs for service providers by providing policy broker to negotiate QOS parameter (par 0012-0014).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252, and further in view of KHAN’082 as applied to claim 5 above, and further in view of Sternberg et al (US 20170332421 A1, May 12, 2017).

Regarding claim 6 (Original), Prasad’115 modified by Zhou’252 and KHAN’082 discloses the method of claim 5 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071). 
The combination of Prasad’115, Zhou’252 and KHAN’082 discloses all the claim limitations but fails to explicitly teach: further comprising transmitting data between the access device and network resources by simultaneously using respective communication interfaces of each of the first and second access networks.

However Sternberg’421 from the same field of endeavor (see, Fig. 15 and , end-to-end Network Service with VNFs and nested forwarding graphs utilized in M2M/IoT/WoT communication system, par 0083, 0606-0607) discloses: further comprising transmitting data between the access device (see, Fig. 36A,, M2M gateway device, par 0606) and network resources (see, FIG. 36B, resource structures and resource representations defined by the M2M service layer, par 0605, 0610) by simultaneously using respective communication interfaces of each of the first and second access networks (see, Fig. 36A-B, M2M device connects to resources of service layer simultaneously with both radio and fixed network via M2M gateway device and splits of PDU session packet transmission over different access networks, par 0428-0432, 0605-0612. Noted, first and second access networks corresponding to wireless and fixed network respectively, par 0607).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Sternberg’421 into that of Prasad’115 modified by Zhou’252 and KHAN’082. The motivation would have been to implement different kind of functionality of and logical entities including SSF, User Data Repository, PMF, PEF, AAA, SISF and SIMF (par 0606).


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252, and further in view of KHAN’082 as applied to claim 5 above, and further in view of Li#2 et al (US20200336305A1, Foreign Priority Date: 2018-01-08).

Regarding claim 7 (Original), Prasad’115 modified by Zhou’252 and KHAN’082 discloses the method of claim 5 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115, Zhou’252 and KHAN’082 discloses all the claim limitations but fails to explicitly teach:  at least partially controlling a user equipment (UE) device communicatively coupled to the access device, via a control plane logical link between the UE device and the first access network.

However Li#2’305 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: at least partially controlling a user equipment (UE) device (see, fig.2, terminal, par 0087) communicatively coupled to the access device (see, Fig. 2, N3IWF node as gateway for terminal to access fixed network, par 0087), via a control plane logical link between the UE device and the first access network (see, core network device re-authenticates terminal through the first connection connecting with AMF node using the first access technology to access first radio network, par 0087, 0106, 0136).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li#2’305 into that of Prasad’115 modified by Zhou’252 and KHAN’082. The motivation would have been to accesses the AMF node by using a plurality of access technologies (par 0136).

Regarding claim 8 (Original), Prasad’115 modified by Zhou’252 and KHAN’082 discloses the method of claim 7 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115, Zhou’252 and KHAN’082 discloses all the claim limitations but fails to explicitly teach:  transmitting data between the UE device and network resources by simultaneously using respective communication interfaces of each of the first and second access networks.

However Li#2’305 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: transmitting data between the UE device and network resources by simultaneously using respective communication interfaces of each of the first and second access networks (see, Fig. 2, the terminal in dual-connected state accessing AMF and further to session resources with both first connection to access first radio network and second connect to access fixed network, and connected state indicates data exchanged between the terminal and the AMF node, par 0070, 0087, 0097, 0106-0107 and 0313).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li#2’305 into that of Prasad’115 modified by Zhou’252 and KHAN’082. The motivation would have been to access the AMF node by using at least two access technologies (par 0084).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252, and further in view of KHAN’082 and Li#2’305 as applied to claim 7 above, and further in view of Wong et al ( US 20190281522 A1, Priority Date: Mar 8, 2018).

Regarding claim 9 (Original), Prasad’115 modified by Zhou’252, KHAN’082 and Li#2’305 discloses the method of claim 7 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115, Zhou’252, KHAN’082 and Li#2’305 discloses all the claim limitations but fails to explicitly teach: selecting between respective communication interfaces of each of the first and second access networks for transmitting data between the UE device and network resources.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: selecting between respective communication interfaces of each of the first and second access networks (see, Fig. 3-4, 3GPP network 302 and non-3GPP network 304 (cable network) , par 0026 and 0033) for transmitting data between the UE device and network resources (see, Fig.5, UE decides to remain with 3GPP access or switch to non-3GPP access for different resources with regard to the requested PDU session based on response of QOS expectation information, par 0055, 0112).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Prasad’115 modified by Zhou’252, KHAN’082 and Li#2’305. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).


Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252 as applied to claims 1 and 13 respectively above, and further in view of Wong’522.

Regarding claim 10 (Original), Prasad’115 modified by KHAN’082 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: bridging the control plane of the first access network and a control plane of the second access network, to control a device communicatively coupled to the second access network that does not support the first control plane.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: bridging the control plane of the first access network (see, Fig. 2 and 4, 5G core network including control functions of NSSF, AUSF, UDM, AMF, SMF and PCF, par 0024, 0037) and a control plane of the second access network (see, Fig. 3-4, Policy Enforcement Point (PEP) of non-3GPP network 304 (cable network) , par 0026 and 0033-0034), to control a device communicatively coupled to the second access network that does not support the first control plane (see, N3IWF operates between PEP 416 of CMTS 414 and 5G core network 404 to provide QOS control to the UE which connects with non-3GPP network 304 (cable network), par 0026 and 0032-0034, 0037. Noted, cable network inside doesn’t support control functions of 5G core network).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Prasad’115 modified by Zhou’252. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Regarding claim 11 (Original), Prasad’115 modified by Zhou’252 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: selecting a service flow of the second access network according to a quality of service (QoS) traffic management policy of the first access network.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: selecting a service flow (see, PDU session, par 0055) of the second access network (see, Fig. 3-4, non-3GPP network 304 (cable network) , par 0026 and 0033) according to a quality of service (QoS) traffic management policy of the first access network (Note, Fig.5, UE decides to remain with 3GPP for the PDU session or switch to non-3GPP access for the PDU session with regard to the requested PDU session based on response of QOS expectation information from 5G core of 3GPP network 302, par 0026, 0051, 0055. Noted, first access network corresponding with 3GPP network 302 , par 0026).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Wong’522 into that of Prasad’115 modified by Zhou’252. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Regarding claim 18 (Original), Prasad’115 modified by KHAN’082 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051).
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: wherein at least one of the first and second access networks is configured to bridge the control plane of the first access network and a control plane of the second access network, to control a device communicatively coupled to the second access network that does not support the first control plane.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: wherein at least one of the first and second access networks is configured to bridge the control plane of the first access network (see, Fig. 2 and 4, 5G core network including control functions of NSSF, AUSF, UDM, AMF, SMF and PCF, par 0024, 0037) and a control plane of the second access network (see, Fig. 3-4, Policy Enforcement Point (PEP) of non-3GPP network 304 (cable network) , par 0026 and 0033-0034), to control a device communicatively coupled to the second access network that does not support the first control plane (see, N3IWF operates between PEP 416 of CMTS 414 and 5G core network 404 to provide QOS control to the UE which connects with non-3GPP network 304 (cable network), par 0026 and 0032-0034, 0037. Noted, cable network inside doesn’t support control functions of 5G core network).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Wong’522 into that of Prasad’115 modified by Zhou’252. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Regarding claim 19 (Original), Prasad’115 modified by KHAN’082 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051).
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: wherein the second access network is configured to select a service flow of the second access network according to a quality of service (QoS) traffic management policy of the first access network.

However Wong’522 from the same field of endeavor (see, fig. 4, communications system 400 including UEs serviced by 3GPP radio access, non-3GPP radio access network and Docsis network, par 0034) discloses: wherein the second access network (see, Fig. 3-4, non-3GPP network 304 (cable network) , par 0026 and 0033) is configured to select a service flow (see, PDU session, par 0055) of the second access network (see, Fig. 3-4, non-3GPP network 304 (cable network) , par 0026 and 0033) according to a quality of service (QoS) traffic management policy of the first access network (Note, Fig.5, UE decides to remain with 3GPP for the PDU session or switch to non-3GPP access for the PDU session with regard to the requested PDU session based on response of QOS expectation information from 5G core of 3GPP network 302, par 0026, 0051, 0055. Noted, first access network corresponding with 3GPP network 302 , par 0026).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Wong’522 into that of Prasad’115 modified by Zhou’252. The motivation would have been to differentiate multiple UEs that attached to the same cable modem within the cable network (par 0033).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252 as applied to claims 1 and 13 respectively above, and further in view of Li#1 et al (US20200053131A1, PCT Priority Date: Apr 17, 2017).


Regarding claim 12 (Original), Prasad’115 modified by Zhou’252 discloses the method of claim 1 (see, Fig.1 and 4, control plane in core network 105 of mobile network to control a plurality of access networks including mobile networks and fixed network, par 0048, 0051-0052, 0071), further comprising.
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: creating a service flow in the second access network to implement a quality of service (QoS) traffic management policy of the first access network.

However Li#1’131 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: creating a service flow in the second access network (see, Fig. 1, session in fixed network, par 0013 and 0098) to implement a quality of service (QoS) traffic management policy of the first access network(see, session established for UE to access the fixed network by receiving session establishment response message includes a quality of service (QoS) and/or charging policy from 5G core network via access gateway network element, par 0007 and 0013).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method as taught by Li#1’131 into that of Prasad’115 modified by Zhou’252. The motivation would have been to implement convergence of core network devices in a mobile network and a fixed network (par 0005).

Regarding claim 20 (Original), Prasad’115 modified by Zhou’252 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051).
The combination of Prasad’115 and KHAN’082 discloses all the claim limitations but fails to explicitly teach: wherein the second access network is configured to create a service flow in the second access network to implement a quality of service (QoS) traffic management policy of the first access network.

However Li#1’131 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: wherein the second access network (see, Fig. 3-4, non-3GPP network 304 (cable network) , par 0026 and 0033) is configured to create a service flow in the second access network (see, Fig. 1, session in fixed network, par 0013 and 0098) to implement a quality of service (QoS) traffic management policy of the first access network (see, session established for UE to access the fixed network by receiving session establishment response message includes a quality of service (QoS) and/or charging policy from 5G core network via access gateway network element, par 0007 and 0013).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Li#1’131 into that of Prasad’115 modified by Zhou’252. The motivation would have been to implement convergence of core network devices in a mobile network and a fixed network (par 0005).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad’115 in view of Zhou’252 as applied to claim 13 above, and further in view of Li#2’305.

Regarding claim 17 (Original), Prasad’115 modified by KHAN’082 discloses the system of claim 13 (see, fig. 1 and 4, communication system 100, par 0051).
The combination of Prasad’115 and Zhou’252 discloses all the claim limitations but fails to explicitly teach: wherein the first and second access networks are further collectively configured to transmit data between a device communicatively coupled to the second access network and network resources, by simultaneously using respective communication interfaces of each of the first and second access networks.

However Li#2’305 from the same field of endeavor (see, fig. 1, communications system  including convergence of a mobile network and a fixed network , par 0005, 0097-0098) discloses: wherein the first and second access networks are further collectively configured to transmit data between a device communicatively coupled to the second access network and network resources, by simultaneously using respective communication interfaces of each of the first and second access networks (see, Fig. 2, the terminal in dual-connected state accessing AMF and further to session resources with both first connection to access first radio network and second connect to access fixed network, and connected state indicates data exchanged between the terminal and the AMF node, par 0070, 0087, 0097, 0106-0107 and 0313).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the system as taught by Li#2’305 into that of Prasad’115 modified by Zhou’252. The motivation would have been to access the AMF node by using at least two access technologies (par 0084).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473